ORDER
This matter having been submitted to the Court on the report of the Disciplinary Review Board recommending that HARRY DREIER of PLAINFIELD, who was admitted to the Bar of this State in 1976, be publicly reprimanded,
And it appearing from the Disciplinary Review Board’s report that HARRY DREIER failed to act with reasonable diligence in his capacity as a trustee and failed to communicate with the beneficiary of the trust, in violation of RPC 1.3,
And it further appearing that the foregoing misconduct and respondent’s prior public reprimand require the imposition of a public reprimand; and good cause appearing;
*155It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and HARRY DREIER is hereby publicly reprimanded; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of said HARRY DREIER as an attorney at law of the State of New Jersey; and it is further
ORDERED that HARRY DREIER reimburse the Ethics Financial Committee for appropriate administrative costs.